DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 17, 18, 20, 21, 24 and 27-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving, by a terminal, a security policy file sent by a server for a security enhanced Linux (SELinux) security policy; and performing, by the terminal in a power-on status, after receiving the security policy file: storing, by the terminal, the security policy file in preset storage space using at least one of a first service or process; reading, by the terminal, the security policy file from the preset storage space and writing the security policy file into a memory, wherein the reading the security policy file from the preset storage space and writing the security policy file into the memory comprises: modifying, by the terminal, a value of a preset attribute value from a first value to a second value by using the at least one of the first service or process; reading, by the terminal, in response to the terminal detecting that the value of the preset attribute value is changed from the first value to the second value, the security policy file from the preset storage space using at least one of a second service or process; and	writing the security policy file into the memory; and loading, by the terminal, the security policy file in the memory using the at least one of the second service or process.” Claims 2, 4, 5 and 8 depend on claim 1 and are allowed with the same rationale thereto. 
	With respect to claim 17, the prior art on record does not teach or fairly suggest the combination of the limitations: “receive, through the communications interface, a security policy file sent by a server; write the security policy file into the first memory using at least one of a first service or process while the terminal is in a power-on status; modify a value of a preset attribute value from a first value to a second value using the at least one of the first service or process; and perform, in response to detecting that the value of the preset attribute value is changed from the first value to the second value: read the security policy file from the first memory by using at least one of a second service or process; write the security policy file into the second memory; and load the security policy file in the second memory using the at least one of the second service or process.” Claims 18, 20, 21 and 24 depend on claim 17 and are allowed with the same rationale thereto. 
	With respect to claim 27, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving, by a terminal, a security policy file sent by a server for a security enhanced Linux (SELinux) security policy; and performing, by the terminal in a power-on status, after the receiving the security policy file: 	storing, by the terminal, the security policy file in preset storage space by using at least one of a first preset service or process; modifying, by the terminal, a value of a preset attribute using the at least one of the first service or process; reading, by the terminal, the security policy file from the preset storage space in response to the terminal detecting that a value of the preset attribute value is modified; writing the security policy file with the modified preset attribute value into a memory using at least one of at least one of a second preset service or process; and loading, by the terminal, the security policy file with the modified preset attribute value in the memory by using the at least one of the second preset service or process.” Claims 28-30 depend on claim 27 and are allowed with the same rationale thereto. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert G. Grahm, Reg. No. 58,042 on August 26, 2021. 
The application has been amended as follows:
In the claims:

1.	(Currently Amended) A method, comprising:	receiving, by a terminal, a security policy file sent by a server for a security enhanced Linux (SELinux) security policy; and	performing, by the terminal in a power-on status, after receiving the security policy file:
		storing, by the terminal, the security policy file in preset storage space using at least one of a first service or process;		reading, by the terminal, the security policy file from the preset storage space and writing the security policy file into a memory, wherein the reading the security policy file from the preset storage space and writing the security policy file into the memory comprises:
			modifying, by the terminal, a value of a preset attribute value from a first value to a second value by using the at least one of the first service or process; 			reading, by the terminal, in response to the terminal detecting that the value of the preset attribute value is changed from the first value to the second value, the security policy file from the preset storage space using at least one of a second service or process; and
2.	(Previously presented)The method according to claim 1, further comprising: 	performing, by the terminal, before the reading, by the terminal, the security policy file from the preset storage space and writing the security policy file into a memory, at least one of a security or integrity check on the security policy file stored in the preset storage space.
3.	(Canceled)
4.	(Previously presented) The method according to claim 1, wherein, when the terminal is powered off, the value of the preset attribute value is changed from the second value to the first value; and	wherein the modifying the value of the preset attribute value from the first value to the second value by using the at least one of the first service or process comprises modifying, by the terminal, when the terminal is restarted, in a kernel startup stage, the value of the preset attribute value from the first value to the second value.
5.	(Previously presented) The method according to claim 4, wherein the at least one of the first service or process is an update_sepolicy service, wherein the at least one of the second service or process is an init process, and wherein the preset attribute value is an attribute value of a SELinux.reload_policy.
6-7.	(Canceled)
8.	(Previously presented) The method according to claim 4, wherein the preset storage space is a preset writable partition of the terminal.
9-16.	(Canceled) 

18.	(Previously presented) The terminal according to claim 17, wherein the program further includes instructions to to perform at least one of a security or integrity check on the security policy file stored in the first memory.
19.	(Canceled)

21.	(Previously presented) The terminal according to claim 20, wherein the at least one of the first service or process is an update_sepolicy service, wherein the at least one of the second service or process is an init process, and wherein the preset attribute value is an attribute value of a SELinux.reload_policy.
22-23.	(Canceled)
24.	(Previously presented) The terminal according to claim 20, wherein the first memory is a preset writable partition of the terminal.
25-26.	(Canceled)
27.	(Currently Amended) A method, comprising:	receiving, by a terminal, a security policy file sent by a server for a security enhanced [[Linx]] Linux (SELinux) security policy; and	performing, by the terminal in a power-on status, after the receiving the security policy file:		storing, by the terminal, the security policy file in preset storage space by using at least one of a first preset service or process;
modifying, by the terminal, a value of a preset attribute using the at least one of the first service or process;		reading, by the terminal, the security policy file from the preset storage space in response to the terminal detecting that a value of the preset attribute value is modified; [[and]]
		writing the security policy file with the modified preset attribute value into a memory using at least one of at least one of a second preset service or process; and		loading, by the terminal, the security policy file with the modified preset attribute value in the memory by using the at least one of the second preset service or process.
28.	(Previously presented) The method according to claim 27, further comprising:	performing, by the terminal, before the reading the security policy file and the writing the security policy file, at least one of a security or integrity check on the security policy file stored in the preset storage space.
29.	(Previously presented) The method according to claim 27, wherein the at least one of the second preset service or process is an init process.
30.	(Previously presented) The method according to claim 28, wherein the preset storage space is a preset writable partition of the terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435